Exhibit 10.31

 

INCENTIVE STOCK OPTION

 

Granted by

 

Organogenesis Holdings Inc. (the “Company”)

 

Under the 2018 Equity Incentive Plan

 

This Option is and shall be subject in every respect to the provisions of the
Company’s 2018 Equity Incentive Plan, as amended from time to time (the “Plan”),
which is incorporated herein by reference and made a part hereof.  The holder of
this Option (the “Holder”) hereby accepts this Option subject to all the terms
and provisions of the Plan and agrees that (a) in the event of any conflict
between the terms hereof and those of the Plan, the latter shall prevail, and
(b) all decisions under and interpretations of the Plan by the Board or the
Committee shall be final, binding and conclusive upon the Holder and his or her
heirs and legal representatives.

 

1.                                      Name of Holder:

 

2.                                      Date of Grant:

 

3.                                      Vesting Start Date:

 

4.                                      Maximum number of shares for

which this Option is exercisable:

 

5.                                      Exercise (purchase) price per share:

 

6.                                      Method of Exercise.  This Option may be
exercised by the delivery of written notice to the Company setting forth the
number of shares with respect to which the Option is to be exercised, together
with payment by one of the following methods:

 

cash, or certified or bank check or other instrument acceptable to the
Administrator for an amount equal to the exercise price of the shares being
purchased; or

 

any of the other methods set forth in the Plan.

 

7.                                      Expiration Date of Option:

 

8.                                      Vesting Schedule.  [INSERT VESTING
SCHEDULE.]

 

All vesting shall cease upon the Termination Date.

 

9.                                      Termination of Employment.  This Option
shall terminate on the earliest to occur of:

 

(i)            the date of expiration hereof;

 

(ii)           three (3) months following the Termination Date upon any
termination other than for Disability or death; or

 

--------------------------------------------------------------------------------



 

(iii)          twelve (12) months following the Termination Date upon
termination for Disability or death, or if the Holder dies within three
(3) months after his or her Termination Date

 

10.                               Incentive Stock Option; Disqualifying
Disposition.  Although this Option is intended to qualify as an incentive stock
option under the Internal Revenue Code of 1986 (the “Code”), the Company makes
no representation as to the tax treatment upon exercise of this Option or sale
or other disposition of the shares covered by this Option, and the Holder is
advised to consult a personal tax advisor.  Upon a Disqualifying Disposition of
shares received upon exercise of this Option, the Holder will forfeit the
favorable income tax treatment otherwise available with respect to the exercise
of this Option.  A “Disqualifying Disposition” shall have the meaning specified
in Section 421(b) of the Code; as of the date of grant of this Option a
Disqualifying Disposition is any disposition (including any sale) of such shares
before the later of (a) the second anniversary of the date of grant of this
Option and (b) the first anniversary of the date on which the Holder acquired
such shares by exercising this Option, provided that such holding period
requirements terminate upon the death of the Holder.  The Holder shall notify
the Company in writing immediately upon making a Disqualifying Disposition of
any shares of Common Stock received pursuant to the exercise of this Option, and
shall provide the Company with any information that the Company shall request
concerning any such Disqualifying Disposition.

 

11.                               Notice.  Any notice to be given to the Company
hereunder shall be deemed sufficient if addressed to the Company and delivered
to the office of the Company, Organogenesis Holdings Inc., 85 Dan Road, Canton,
MA 02021, attention of the President and CEO, or such other address as the
Company may hereafter designate.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.

 

IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.

 

 

Organogenesis Holdings Inc.

 

 

 

By:

 

 

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

 

 

 

Holder

 

 

2

--------------------------------------------------------------------------------